Citation Nr: 1210114	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to restoration of Dependency and Indemnity Compensation (DIC) benefits for the remarried widow of a deceased veteran.


REPRESENTATION

The Appellant is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant's deceased spouse (the Veteran) had active service from October 8, 1971 to June 7, 1972; he died in March 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the RO in Los Angeles, California.


FINDINGS OF FACT

1.  There is no dispute as to any fact material to resolution of this appeal.

2.  The appellant's marriage to the Veteran was terminated by his death in March 2003, and the appellant was subsequently awarded DIC benefits.

3.  The appellant was remarried in November 2004; she notified VA of her remarriage in November 2004, and her DIC benefits were subsequently terminated by VA, effective December 1, 2004. 

4.  At the time of her remarriage, the appellant was 55 years old.


CONCLUSION OF LAW

The claim for restoration of DIC benefits as the remarried widow of a veteran lacks legal merit.  38 U.S.C.A. §§ 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. §§ 3.5, 3.50, 3.55 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, the facts are not in dispute.  As a matter of law, the appellant's age at the time of her remarriage precludes her entitlement to the benefit sought.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Analysis: Entitlement to restoration of DIC benefits

DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected cause of death.  See 38 U.S.C.A. § 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, a surviving spouse means a person of the opposite sex who was legally married to a veteran at the time of his or her death, and has not since remarried.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Exceptions to the remarriage bar include a voiding or annulment of remarriage.  See 38 U.S.C.A. §§ 103(d)(1), 1311(e); 38 C.F.R. § 3.55(a)(1).

An amendment to Title 38 of the United States Code, effective January 1, 2004, added an additional exception to the remarriage bar for surviving spouse benefits providing that the remarriage of the surviving spouse of a veteran after age 57 shall not bar the furnishing of specified benefits, such as DIC, to such person as the surviving spouse of a veteran.  Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been amended to reflect this statutory change, providing that the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to DIC compensation under 38 U.S.C.A. § 1311.  See 71 Fed. Reg. 29082 (May 19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)).

As a factual matter, the appellant was 55 years old at the time of her remarriage to her current spouse.  She does not dispute this.  Therefore, she does not fall within the exception to the remarriage bar for surviving spouses of veterans who remarry after age 57.

The Board acknowledges the appellant's frustration, as demonstrated by her written contention that she had been informed that the age limit for remarriage was 55 years, and she might have waited to remarry had she known the age limit was 57 years and not 55.  Unfortunately, the Board has no option but to decide this case in accordance with the applicable law.  The Board may not grant a benefit that the appellant is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, Congress enacts federal laws authorizing monetary benefits, and, unless an individual meets all of the requirements of a particular law, she is not entitled to the benefit and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's claim fails due to the absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Id.

The Board acknowledges the appellant's essential arguments that her DIC benefits should be restored in the interests of fairness and equity; however, under these circumstances, the Board has no authority to provide equitable relief.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997), citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown,5 Vet. App. 127, 138 (1993).  


ORDER

Restoration of DIC benefits for the remarried widow of a deceased veteran is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


